
	
		I
		111th CONGRESS
		1st Session
		H. R. 2103
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Ms. McCollum (for
			 herself, Mrs. Capps,
			 Ms. Corrine Brown of Florida,
			 Ms. Jackson-Lee of Texas,
			 Mr. Oberstar,
			 Ms. Lee of California,
			 Mrs. Maloney,
			 Ms. Watson,
			 Mrs. Tauscher,
			 Mr. Honda,
			 Mr. Hinchey,
			 Mr. Moore of Kansas,
			 Mr. McGovern,
			 Mr. Bishop of Georgia,
			 Mr. Moran of Virginia,
			 Mr. Ellison,
			 Mr. Filner,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. DeLauro,
			 Mr. Carnahan,
			 Mr. Farr, Ms. Eshoo, Mr.
			 McNerney, Ms. Schakowsky,
			 Mr. Walz, Mr. Crowley, Mr.
			 Hastings of Florida, and Ms. Moore of
			 Wisconsin) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To protect girls in developing countries through the
		  prevention of child marriage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Protecting Girls by
			 Preventing Child Marriage Act of 2009.
		2.FindingsCongress finds the following:
			(1)Child marriage,
			 also known as forced marriage or early marriage,
			 is a harmful traditional practice that deprives girls of their dignity and
			 human rights.
			(2)Child marriage as
			 a traditional practice, as well as through coercion or force, is a violation of
			 article 16 of the Universal Declaration of Human Rights, which states,
			 Marriage shall be entered into only with the free and full consent of
			 intending spouses..
			(3)According to the
			 United Nations Children’s Fund (UNICEF), an estimated 60,000,000 girls in
			 developing countries now ages 20–24 were married under the age of 18, and if
			 present trends continue more than 100,000,000 more girls in developing
			 countries will be married as children over the next decade, according to the
			 Population Council.
			(4)Child marriage
			 treats young girls as property and poses grave risks not
			 only to women’s basic rights but also their health, economic independence,
			 education, and status in society, according to the Department of State
			 in 2005.
			(5)In 2005, the
			 Department of State conducted a world-wide survey and found child marriage to
			 be a concern in 64 out of 182 countries surveyed, with child marriage most
			 common in sub-Saharan Africa and parts of South Asia.
			(6)In Ethiopia’s
			 Amhara region, about half of all girls are married by age 14 with 95 percent
			 not knowing their husbands before marriage, 85 percent unaware they were to be
			 married, and 70 percent reporting their first sexual initiation within marriage
			 taking place before their first menstrual period, according to a 2004
			 Population Council survey.
			(7)In some areas of
			 northern Nigeria, 45 percent of girls are married by age 15 and 73 percent by
			 age 18, with age gaps between girls and the husbands averaging between 12 and
			 18 years.
			(8)Between half and
			 three-quarters of all girls are married before the age of 18 in the following
			 countries: Niger, Chad, Mali, Bangladesh, Guinea, the Central African Republic,
			 Mozambique, Burkina Faso, and Nepal, according to Demographic Health Survey
			 data.
			(9)Factors
			 perpetuating child marriage include poverty, a lack of educational or
			 employment opportunities for girls, parental concerns to ensure sexual
			 relations within marriage, the dowry system, and the perceived lack of value of
			 girls.
			(10)Child marriage has
			 negative effects on girls’ health, including significantly increased risk of
			 maternal death and morbidity, infant mortality and morbidity, obstetric
			 fistula, and sexually transmitted diseases, including HIV/AIDS.
			(11)According to the
			 United States Agency for International Development (USAID), increasing the age
			 at first birth for a woman will increase her chances of survival. Currently,
			 pregnancy and childbirth complications are the leading cause of death for women
			 15 to 19 years old in developing countries.
			(12)In developing
			 countries, girls 15 years of age are five times more likely to die in
			 childbirth than women in their 20s.
			(13)Child marriage
			 can result in bonded labor or enslavement, commercial sexual exploitation, and
			 violence against the victims, according to UNICEF.
			(14)Out-of-school or
			 unschooled girls are at greater risk of child marriage while girls in school
			 face pressure to withdraw from school when secondary school requires monetary
			 costs, travel, or other social costs, including lack of lavatories and supplies
			 for menstruating girls and increased risk of sexual violence.
			(15)In Mozambique 60
			 percent of girls with no education are married by age 18, compared to 10
			 percent of girls with secondary schooling and less than 1 percent of girls with
			 higher education.
			(16)According to
			 UNICEF, in 2005 it was estimated that about half of girls in Sub-Saharan
			 Africa who drop out of primary school do so because of poor water and
			 sanitation facilities.
			(17)UNICEF reports
			 that investments in improving school sanitation resulted in a 17 percent
			 increase in school enrollment for girls in Guinea and an 11 percent increase
			 for girls in Bangladesh.
			(18)Investments in
			 girls’ schooling, creating safe community spaces for girls, and programs for
			 skills building for out-of-school girls are all effective and demonstrated
			 strategies for preventing child marriage and creating a pathway to empower
			 girls by addressing conditions of poverty, low status, and norms that
			 contribute to child marriage.
			(19)Most countries
			 with high rates of child marriage have a legally established minimum age of
			 marriage, yet child marriage persists due to strong traditional norms and the
			 failure to enforce existing laws.
			(20)In Afghanistan,
			 where the legal age of marriage for girls is 16 years, 57 percent of marriages
			 involve girls below the age of 16, including girls younger than 10 years,
			 according to the United Nations Children’s Fund (UNICEF).
			(21)Secretary of
			 State Hillary Clinton has stated that child marriage is a clear and
			 unacceptable violation of human rights, and that the Department of State
			 denounces all cases of child marriage as child abuse.
			3.Sense of
			 congressIt is the sense of
			 Congress that—
			(1)child marriage is
			 a violation of human rights and the prevention and elimination of child
			 marriage should be a foreign policy goal of the United States;
			(2)the practice of
			 child marriage undermines United States investments in foreign assistance to
			 promote education and skills building for girls, reduce maternal and child
			 mortality, reduce maternal illness, halt the transmission of HIV/AIDS, prevent
			 gender-based violence, and reduce poverty; and
			(3)expanding
			 educational opportunities for girls, economic opportunities for women, and
			 reducing maternal and child mortality are critical to achieving the Millennium
			 Development Goals and the global health and development objectives of the
			 United States, including efforts to prevent HIV/AIDS.
			4.Assistance to
			 prevent the incidence of childhood marriage in developing countries
			(a)Assistance
			 authorizedThe President is authorized to provide assistance,
			 including through multilateral, nongovernmental, and faith-based organizations,
			 to prevent the incidence of child marriage in developing countries and to
			 promote the educational, health, economic, social, and legal empowerment of
			 girls and women as part of the strategy established pursuant to section 5 to
			 prevent child marriage in developing countries.
			(b)PriorityIn
			 providing assistance authorized under subsection (a), the President shall give
			 priority to—
				(1)areas or regions
			 in developing countries in which 15 percent of girls under the age of 15 are
			 married or 40 percent of girls under the age of 18 are married; and
				(2)activities
			 to—
					(A)expand and
			 replicate existing community-based programs that are successful in preventing
			 the incidence of child marriage;
					(B)establish pilot
			 projects to prevent child marriage; and
					(C)share evaluations
			 of successful programs, program designs, experiences, and lessons.
					(c)CoordinationAssistance
			 authorized under subsection (a) shall be integrated with existing United States
			 programs for advancing appropriate age and grade-level basic and secondary
			 education through adolescence, ensure school enrollment and completion for
			 girls, health, income generation, agriculture development, legal rights, and
			 democracy building and human rights, including—
				(1)support for
			 community-based activities that encourage community members to address beliefs
			 or practices that promote child marriage and to educate parents, community
			 leaders, religious leaders, and adolescents of the health risks associated with
			 child marriage and the benefits for adolescents, especially girls, of access to
			 education, health care, livelihood skills, microfinance, and savings
			 programs;
				(2)enrolling girls in
			 primary and secondary school at the appropriate age and keeping them in
			 age-appropriate grade levels through adolescence;
				(3)reducing education
			 fees, and enhancing safe and supportive conditions in primary and secondary
			 schools to meet the needs of girls, including—
					(A)access to water and
			 suitable hygiene facilities, including separate lavatories and latrines for
			 girls;
					(B)assignment of
			 female teachers;
					(C)safe routes to and
			 from school; and
					(D)eliminating sexual
			 harassment and other forms of violence and coercion;
					(4)ensuring access to
			 health care services and proper nutrition for adolescent girls, which is
			 essential to both their school performance and their economic
			 productivity;
				(5)increasing
			 training for adolescent girls and their parents in financial literacy and
			 access to economic opportunities, including livelihood skills, savings,
			 microfinance, and small-enterprise development;
				(6)supporting
			 education, including through community and faith-based organizations and youth
			 programs, that helps remove gender stereotypes and the bias against girls used
			 to justify child marriage, especially efforts targeted at men and boys,
			 promotes zero tolerance for violence, and promotes gender equality, which in
			 turn help to increase the perceived value of girls;
				(7)creating peer
			 support and female mentoring networks and safe social spaces specifically for
			 girls; and
				(8)supporting local
			 advocacy work to provide legal literacy programs at the community level and
			 ensure that governments and law enforcement officials are meeting their
			 obligations to prevent child and forced marriage.
				5.Strategy to
			 prevent child marriage in developing countries
			(a)Strategy
			 requiredThe President, acting through the Secretary of State,
			 shall establish a multi-year strategy to prevent child marriage in developing
			 countries and promote the empowerment of girls at risk of child marriage in
			 developing countries, including by addressing the unique needs,
			 vulnerabilities, and potential of girls under 18 in developing
			 countries.
			(b)ConsultationIn
			 establishing the strategy required by subsection (a), the President shall
			 consult with Congress, relevant Federal departments and agencies, multilateral
			 organizations, and representatives of civil society.
			(c)ElementsThe
			 strategy required by subsection (a) shall—
				(1)focus on areas in
			 developing countries with high prevalence of child marriage; and
				(2)encompass
			 diplomatic initiatives between the United States and governments of developing
			 countries, with attention to human rights, legal reforms and the rule of law,
			 and programmatic initiatives in the areas of education, health, income
			 generation, changing social norms, human rights, and democracy building.
				(d)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that includes—
				(1)the strategy
			 required by subsection (a);
				(2)an assessment,
			 including data disaggregated by age and gender to the extent possible, of
			 current United States-funded efforts to specifically assist girls in developing
			 countries; and
				(3)examples of best
			 practices or programs to prevent child marriage in developing countries that
			 could be replicated.
				6.Research and data
			 collectionThe Secretary of
			 State shall work through the Administrator of the United States Agency for
			 International Development and any other relevant agencies of the Department of
			 State, and in conjunction with relevant executive branch agencies as part of
			 their ongoing research and data collection activities, to—
			(1)collect and make
			 available data on the incidence of child marriage in countries that receive
			 foreign or development assistance from the United States where the practice of
			 child marriage is prevalent; and
			(2)collect and make
			 available data on the impact of the incidence of child marriage and the age at
			 marriage on progress in meeting key development goals.
			7.Department of
			 State’s country reports on human rights practicesThe Foreign Assistance Act of 1961 is
			 amended—
			(1)in section 116 (22
			 U.S.C. 2151n), by adding at the end the following new subsection:
				
					(g)The report required by subsection (d) shall
				include for each country in which child marriage is prevalent at rates at or
				above 40 percent in at least one sub-national region, a description of the
				status of the practice of child marriage in such country. In this subsection,
				the term child marriage means the marriage of a girl or boy, not
				yet the minimum age for marriage stipulated in law in the country in which such
				girl or boy is a resident.
					;
				and
			(2)in section 502B
			 (22 U.S.C. 2304), by adding at the end the following new subsection:
				
					(i)The report required by subsection (b) shall
				include for each country in which child marriage is prevalent at rates at or
				above 40 percent in at least one sub-national region, a description of the
				status of the practice of child marriage in such country. In this subsection,
				the term child marriage means the marriage of a girl or boy, not
				yet the minimum age for marriage stipulated in law in the country in which such
				girl or boy is a
				resident.
					.
			8.DefinitionIn this Act, the term child
			 marriage means the marriage of a girl or boy, not yet the minimum age
			 for marriage stipulated in law in the country in which the girl or boy is a
			 resident.
		9.Authorization of
			 appropriationsTo carry out
			 this Act and the amendments made by this Act, there are authorized to be
			 appropriated as such sums as necessary for fiscal years 2010 through
			 2014.
		
